DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 6, and 11, generally, none of the prior art references of record, including, but not limited to: non-patent literature (3GPP TSG RAN WG1 Meeting #92bis R1-1803962), US_20190150125_A1_Bagheri,  US_20190260447_A1_Nam, US_10277367_B2_Nory, US_10356778_B2_Tseng, US_20210227512_A1_Solano, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art R1-1803962 discloses dynamic indication of the PDSCH repetition factor in DCI; DL DMRS sharing among two sTTI is supported. For a given repetition factor, a fixed DMRS pattern can be used instead of using 1-bit indication in DCI. For example, every two sTTI contains DMRS Res (R1-1803962, page 2, section “Variant 1: Dynamic indication of the PDSCH repetition factor in DCI”, page 3, section 3.1).
Prior art Bagheri discloses for Demodulation Reference Signal (DMRS)-based shortened Physical Downlink Shared Channel (sPDSCH), if repetition is specified/configured/signaled, DMRS-pattern across the repetitions is known to the UE (Bagheri paragraphs 45, 49, and 56).
Prior art Nam discloses a UE receives DCI that indicates a resource allocation for transmissions between a UE and a base station, identifies a pattern of time and frequency resources allocated for a CSI-RS for tracking to be transmitted by the base station based on the received DCI, and receive the CSI-RS using the identified pattern of time and frequency resources (Nam figures 3-4, 15).
Prior art Nory discloses a UE determines first resource for transmitting SR associated with first TTI length UL transmissions, determines second resource for transmitting SR associated with second TTI length UL transmissions, selects SR indication resource from first and second resource, and transmits SR indication in selected SR indication resource (Nory abstract, and figure 10).
Prior art Tseng discloses a UE monitors a first control channel in the beginning of a first transmission time interval (TTI), receives a first downlink control information (DCI) on the first control channel in the first TTI, wherein information of the first DCI indicates a pattern of a second TTI associated with a second control channel, and wherein the second control channel occurs later than the first control channel and the second TTI is shorter than the first TTI, and determines whether to monitor the second control channel of the second TTI based on the information of the first DCI (Tseng abstract, and figure 12).
Prior art Solano discloses a network node includes processing circuitry configured to determine a downlink control information, DCI, message. The DCI message includes a bit field of at least two bits. Each bit corresponds to a group of at least one short Control Channel Element, sCCE, of a configured sPDCCH region. The processing circuitry is configured to transmit the DCI message to a wireless device. The bit field indicates whether the group of at least one sCCE is used for data transmission to the wireless device (Solano figures 7-8, paragraphs 51-54).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “…wherein an initial sTTI of a subframe is not counted among the plurality of sTTIs in which the repeated transmissions of the downlink data are scheduled to be performed; acquiring, from the DCI, information related to whether a demodulation reference signal (DMRS) is included in a first sTTI among the plurality of sTTIs in which the repeated transmissions of the downlink data are scheduled to be performed; receiving, in the first sTTI from the BS, the DMRS for the first sTTI based on the information related to whether the DMRS is included in the first sTTI, and based on the repeated transmissions of the downlink data scheduled to be performed in at least one second sTTI among the plurality of sTTIs: receiving, in each of the at least one second sTTI, a DMRS for the each of the at least one second sTTI” as stated in independent claim 1 and similar limitations as stated in independent claims 6 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471